OPINION ON STATE’S MOTION FOR REHEARING
The State asserts three points in its motion for rehearing: 1) that an entire indictment, rather than a single offense, must be dismissed before article 28.061 becomes operative; 2) that article 28.061 should not be applied to bar prosecution of a greater offense (murder) when the lesser included offense (injury to a child) has been dismissed on speedy trial grounds, because the trial court’s dismissal of the latter offense was erroneous; and 3) that the unconstitutionality of the Speedy Trial Act was not, and should be, addressed by this Court.
The State argues that because article 28.061 refers only to a motion to set aside an indictment, information, complaint and not “a portion thereof”, that the trial court’s dismissal of the injury to a child offense should not result in the dismissal of the murder offense.
A presumption in the construction of statutes is that the entire statute is intended to be effective. Tex.Gov’t.Code Ann. sec. 311.021 (Vernon Supp.1987). Article 28.061 states that:
[a] discharge under this article is a bar to any further prosecution for the offense discharged or for any other offense arising out of the same transaction. (Emphasis added).
Here, the State stipulated that the two separate offenses arose from the same transaction and one of the offenses was dismissed on speedy trial grounds. The discharge portion of the statute refers to offenses, not indictments. We find no merit in the State’s position that there is some significance to the fact that the discharged offense was pled as part of an indictment and not as a separate indictment.
The State next argues that article 28.061 should not have effect because the trial court’s ruling was “plainly erroneous”. The State is essentially requesting that we review and overrule the trial court’s dismissal of the injury to a child offense. That issue is not before us because the State has no right to appeal in criminal cases. Tex. Const, art. 5, sec. 26; Tex.Code Crim.P. Ann. art. 44.01 (Vernon Supp.1987); see Haley v. Lewis, 604 S.W.2d 194 (Tex.Crim.App.1980) [even if the trial court later considered his order of dismissal under the Speedy Trial Act to have been an erroneous interpretation of the law, he had no authority to reinstate indictment or consider dismissal ineffective.]
The State also argues that it is unjust to bar prosecution of the greater offense of murder on which the State was allegedly *728ready.1 Whether article 28.061 produces unjust results is not for this Court to decide. The State, in its motion, refers to the result as “[an] egregious affront to the citizens of Texas ... perpetrated by the Legislature under the Act”. We agree with the State’s conclusion that the application of article 28.061 to the events of this case results in an undesirable disposition of the case. However, this Court may not usurp those powers delegated to the legislature of this state by article II, section I of the Texas Constitution. The State’s forum for redress in the instant case lies in the legislature, not in this Court.
In the State’s final point it requests that this Court address the argument that the Speedy Trial Act is unconstitutional, on the theory that it violates the separation of ' powers doctrine as set out in art. II, sec. 1 of the Texas Constitution. We agree with the holding of Bedford v. State, 703 S.W.2d 775 (Tex.App. [14th Dist.— Houston] 1985, no writ) — that neither the Speedy Trial Act, nor article 28.061, violates the separation of powers doctrine.
The State’s motion for rehearing is overruled.

. Although the issue of whether injury to a child is a lesser included offense of murder is not dispositive of any question in this case, we note that an essential element of the offense of injury to a child is that the complainant is a child who is 14 years of age or younger. Lang v. State, 586 S.W.2d 532 (Tex.Crim.App. 1979). Because no such proof is required for murder, the offense of injury to a child is not necessarily a lesser included offense of murder. Tex.Code Crim.P.Ann. art. 37.09 (Vernon 1981).